PER CURIAM:
Emmett Madison Graham, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Graham v. Ashcroft, No. 2:05-cv-00089-REM, 2007 WL 1549462 (N.D.W.Va. May 24, 2007). We deny Graham’s motions for appointment of counsel and to stay the case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.